 

U.S. DlSTR[CT {UURT - N.D. OF N.Y.

Fl LED
MAY-szms

 

 

 

UNI'].`E.D STATES DISTRICT COUl{'l"
NORTHERN DISTRJCT OF NEW YORK ftl O'CLOCK

lol‘.n M. Do:numd. Clerk - Ulita

 

 

 

 

MAURI_CE BLALOCK,
' P!ai'm::j",
STIPULATION AND
-against- ORDER OF

DISCONTINUANCE
I T SMI'I`H; UNKNOWN I-I{ARR[SO`N; l'N-ES PURSUANT TO RULE
FER'.NANDEZ; BERNDT 1 LEIFEL[); DANIEL R. 41(A)
PARKHUR.ST; SANTIAGO R. CRUZ; PAUL ”l`.
MENARD; ALEX LANGE; TI-IOMAS GRIFFEN; GENE lS-CV»0045
N.ILES; JOHN LELI.EK,

Defendanrs. DNH!'CFH

 

l'i.` iS HEREBY STIPULATED AND AGREED by and between the undersigned, the
attorneys for plaintiff and defendants .loseph T. Srnith= Robert Harrison, Alex Lange, John Lellek,
Ines Fernandez, Berndt J. Leifeld, Daniei R. Parkhnrst, Paul T, Menard, and Douglas M. Padget‘t
parties to the above entitled-action, tliat, \».’hcrcas no party hereto is an infant or incompetent person
for whom a committee has been appointed, and no person not a party has an interest in the subject
matter of the action, the above~cntitlcd action be and the same hereby is settled on the particular
circumstances of this casc, on the following terms and conditions, which it is agreed are of and
shall have no legal prcccdential value in any other case either between the parties to this case or
any other parties:

l . Plaintiffdiscontinucs this action with prejudice and without damages, costs, interest
or attorneys‘ fees, and discharges and releases the settling defendants, joseph 'i`. Srnith, Robert
Ha_rrison, Alex Lange, Jol\.n Leiiei<, Incs Fernandcz, Berndt J. Leifeld, Daniel R. Pa.ri<hurst, Paul
"I`. Menard, and Douglas M. Padgett, and the State of New York, including its agencies,

subdivisions cmployces, private contractors or assignees, of any and all claims, demands, or

 

causes of actions, known or unknown, now existing or hereafter arising, whether presently asserted
or not, which relate in any way to the subject matter of this action, and further agrees to discontinue
andfor not to commence or to pursue in any court, arbitration or administrative proceeding any
litigation or claims against the defendants and others released hereby pertaining to the underlying
facts_, circumstances or incidents that gave rise to the aforementioned naction, or any results of the
aforementioned facts, circumstances or incidents, except as specifically provided in paragraph 5

off this settlementl

2. This action is hereby discontinued with prejudice pursuant to Rule 41'(a) of the
Federal Rules of Civil Procedurc.

3. `[`iie parties agree that no provision of this stipulation of settlement shall be
interpreted to be` an acknowledgment ol" the validity of any ofthe-allegations or claims that have
been made in the action

4. Tb.is stipulation of settlement does not constitute a determination of, or admission
by any party to any underlying allegations, facts or merits of their respective positions 'I`he
settlement.of this action is limited to the circumstances in this case alone and shall not be given
effect beyond the specific provisions stipulated to herein. 'l`his settlement does not form and shall
not be claimed as any precedent for, or an agreement by tbe parties to, any generally applicable

policy or procedure in the r”uture.

5. l"ollo\_ving the execution ot` this stipulation of settlcincnt, and its being ordered by

the Court:
(1) Tbe Department ol` Corrections and Comrnunity Superv"ision (DOCCS)
shall issue a “pass" to plaintiff which plaintiff may carry, which wiil indicate, in substanee, that
piainti&’s pants have been henimed in accordance with DOCCS Direclive 3081, paragraph (lV)

2

(Fl; and

(2) Defendants shall pay to plaintiffThree l-lundrcd and Fifty Dollars ($350.00]
in full settlement of any and all elairns, other than described in paragraph 5(1) above, which amount
includes all sums to which plaintiff is entitled, including but not limited to damagcs, costs, and
attomey’s fees. Plaintifl‘s check will be mailed to Cayuga Correctional Facility for deposit in
plaintiffs inmate account, or, in the event plaintiff is transferred prior to-the issuance ol` the check,
to the correctional facility in which he is incarcerated at the time the cheek is mailed.

6. Payrnent of the amounts specified in paragraph 5 is conditioned on the approval of
all appropriate state oHicials in accordance with the provisions for indemnification under section
l'i' ofthe l\lew-Yorlt Public Ofiicers Law.

?. Payrnent of the amount referenced in paragraph 5 will be made within one hundred
and twenty (120) days after the approval of this Slipulation by the Court and receipt by counsel of
a copy ofthe so-ordered stipulation, unless the provisions of Chapter 62 ofthe Laws of2001 apply
to the plaintiff and the payment hereunder constitutes "funds of a convicted person" under the Son
of Sani Law, in which event, the one hundred and twenty (120) day payment period'shall be
extended by an additional thirty (30) days to allow for compliance with that law.

S. in the event that the terms of paragraph 6 are satisfied, but payment is not made
within the periods set forth in paragraph_?, interest shall begin to accrue on thc outstanding
principal balance at the statutory rate on the 121 st day alter court approval or the ljlst day after
court approval if the provisions of Chapter 62 of the Laws of 2001 apply to plaintiff

9. ' This stipulation shall be null and void if the approvals referred to in paragraph 6
are not obtained, and these actions shall then be placed back on the trial calendar without prej udice.

lO. The foregoing constitutes the entire agreement of the partiesl

,.`
.)

Dated: Albany, New York

April g ,2019

Dated: Alban)', New York

Apn'l t| ,2019

Dated: Albany, Ncw York
April 1{ , 2019

I)ated: 'Albany, New York

April ll ,201'9

Maurlce Blalock
Plaintiff

.i

i_)u.uiel\ bi
an'rel} ritz .C.
19 DO_\ .

Stc 202
Albany, Ncw York 122]0

C/>;Q\_»`
Charl¢s J. Quackenbush
Depuly Counsel for DOCCS .
1116 l-Ia:riman Sla:e Campus, Building 2
1220 Washingcon Avc.
Albany, Ncw York 12226

LET]TIA JAM.ES

Allurney Generai of I.hc SLatE: of New York
Attorney for Dcfcnclants

fha Capit€)l

A]bany, New York 12224~0341

By= <M}`Wj§-`

John F.Moore `
Assistant Auume:y General, of Counsel
'1‘e1ephone: (513) 7?6»2293

Email: iohn.moorc@ag.ny,gov

w
Dated: , New York

May é ,2{]19

SO ORDE`,R}:`D:

 

 

  
 

UNITED S`l` l:`S D!S'l`[

HON. DAVID . HMR_I_)'
` 'l` JUDGE

